


Exhibit 10.4
[charterlogo.jpg]


NOTICE OF LONG TERM INCENTIVE PLAN TIME-VESTING OPTION AWARD CHANGES
Certain changes to time-vesting option agreements for awards granted on or after
January 1, 2011 are being implemented effective January 15, 2014. The changes
are generally favorable to you in that they provide for vesting of more
time-vesting option awards in the event of certain terminations of employment.
The following is a more detailed summary of the changes:
•
Death/Disability/Retirement/Without Cause or Good Reason (without a Change in
Control) Termination Events. The changes eliminate the requirement that options
be “eligible” in order for them to vest under the termination provisions.
Further, unvested awards will no longer be cancelled and forfeited in the case
of a retirement termination event.



◦
In the event an employee’s employment is terminated as a result of death,
Disability or retirement, or his or her employment is terminated by the Company
without Cause (not in connection with a Change in Control), or an employee
terminates for Good Reason (see new definition below) (also not in connection
with a Change in Control), a pro-rata portion of all unvested time-vesting
Options (without regard to eligibility) shall vest consistent with the pro-rata
vesting provisions contained in the existing award agreement and may be
exercised for a period of time not to exceed the earlier of: six (6) months from
the effective date of termination or the option expiration date specified in the
award agreement.

◦
Notwithstanding anything in the award agreement to the contrary, the pro-rata
calculation will be based on the number of days (as opposed to months) of the
vesting year that have elapsed as of the day of the termination, if applicable.

◦
Any options that do not vest as of the day of termination will be cancelled and
forfeited.

      
•
Change of Control Termination Event. If, within thirty (30) days prior or twelve
(12) months following completion of a Change of Control or at any time prior to
a Change in Control at the request of a prospective purchaser whose proposed
purchase would constitute a Change of Control upon its completion, the Company,
or any of its Subsidiaries , terminates the employee’s employment without Cause
or the employee terminates his or her employment with Good Reason (see new
definition below), the employee will continue to be entitled to immediate full
vesting of all outstanding unvested time-vesting options but without regard to
eligibility.









--------------------------------------------------------------------------------




Notice of LTIP Award Agreement Changes (Time-Vesting Option Awards)
Page 2




•
New “Good Reason” Definition. For purposes of applying the Good Reason
termination provisions above, a new definition of Good Reason will be added to
any Eligible Employee’s award agreement. Prior award agreements did not contain
a definition of Good Reason.



◦
“Good Reason” will be as defined in the employee’s employment agreement, if any.
If the employee does not have an employment agreement that defines “Good
Reason,” then “Good Reason” will mean any of these events that occur without the
employee’s prior written consent: (i) any reduction in employee’s then annual
base salary, (ii) any failure to pay employee’s compensation when due; or (iii)
relocation of employee’s primary workplace to a location that is more than fifty
(50) miles from the office where the employee is then assigned to work as the
employee’s principal office; (in each case “(i)” through “(iii)” only if the
employee objects in writing within thirty (30) days after being informed of such
condition and unless Company retracts and/or rectifies the claimed Good Reason
within fifteen (15) days following Company’s receipt of timely written objection
from the employee); provided, however, that a termination of employment will not
be considered on account of Good Reason unless it occurs no later than fifteen
(15) days following the maximum period for the Company to retract or rectify the
claimed Good Reason.



•
For Cause Termination Event. In the event that an employee is terminated by the
Company for cause, vested time-vesting options will no longer be forfeited and
cancelled as of the effective date of the termination, and may be exercised for
a period of time not to exceed the earlier of: six (6) months from the effective
date of termination or the option expiration date specified in the award
agreement. Unvested options will continue to be cancelled and forfeited.



These changes will only be effective for time-vesting option agreements covering
awards held by any current employee of the Company on January 15, 2014. These
changes were approved and adopted by the Compensation and Benefits Committee in
accordance with the Committee’s authority under the 2009 Stock Incentive Plan.






                    




